DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-26 are pending in this application.Claims 5, 8, and 14 are presented as currently amended claims.
Claims 1-4, 6-7, 9-13 and 15-22 are presented as original claims.
Claims 23-26 are newly presented.
No claims are presented as previously amended claims.
No claims are cancelled.
Examiner’s Note
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. The PTAB has determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) at 10 (quotation omitted)). When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur" (Schulhauser at 14). Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations (Schulhauser at 9, 14) (MPEP ¶ 2111.04(II))
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 23 recites “wherein the vehicle only receives beacon packets from other vehicles when line-of-sight cannot be established between the vehicle and the other vehicles.” The instant application’s specification only references “line of sight” conditions in paragraph 70, where it does not teach restricting beacon packets based on line of sight conditions. Further it is not clear from the specification how the vehicle prevents reception of beacon packets based on line of sight, when determining the source of the packet requires decoding the packet. Claim 25 is rejected using parallel logic.
Claim 24 recites “wherein beacon packets are only transmitted when the vehicle is at the intersection.” The instant application’s specification references “V2V communications” widely (¶¶ 008, 025, 028, etc.) which is not restricted to intersection transmission. As such, the limitation is not supported in the specification. Claim 26 is rejected using parallel logic.
Applicant must establish the source of new claim limitations from the specification or the new matter must be deleted from the application.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear from the specification how the vehicle prevents reception of beacon packets based on line of sight, when determining the source of the packet requires decoding the packet.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, 16-17 are rejected under 35 U.S.C. 102(b)(1) as being anticipated by Ferreira, et al. ("Self-Organized Traffic Control") (hereinafter Ferreira). As regards the individual claims:
Regarding claim 1, Ferreira teaches a method of:
providing virtual traffic lights comprising: arriving at an intersection (Ferreira: pg. 087; When approaching such intersections, the AUs check whether there is a virtual traffic light running that must be obeyed)
determining if another vehicle at the intersection has been established as a lead vehicle for controlling access to the intersection (Ferreira: pg. 087; all the vehicles approaching the intersection must agree on electing one of them to become the leader, which will be the responsible for creating the VTL and broadcast the traffic light messages (see Fig. 2(b))) (Ferreira: Fig. 2(b); [showing the election of a leader])

    PNG
    media_image1.png
    616
    448
    media_image1.png
    Greyscale

and, if so, following the instructions of the lead vehicle (Ferreira: pg. 087; During the existence of this leader, the other vehicles act as passive nodes in the protocol, listening to the traffic light messages and just presenting them to the driver through the in-vehicle displays)
and determining that no other vehicle has been established as the lead vehicle (Ferreira: pg. 087; all the vehicles approaching the intersection must agree on electing one of them to become the leader)
and, if so, declaring the vehicle as the lead vehicle and broadcasting a beacon packet alerting other vehicles that a lead vehicle has been established for the intersection (Ferreira: pg. 087; all the vehicles approaching the intersection must agree on electing one of them to become the leader, which will be the responsible for creating the VTL and broadcast the traffic light messages (see Fig. 2(b)))
See Examiner’s note regarding the patentable weight given to the contingent limitations that exist in claim 1 after “arriving at an intersection”.
Regarding claim 2, as detailed above, Ferreira teaches the invention as detailed with respect to claim 1. Ferreira further teaches:
wherein determining if another vehicle has been established as the lead vehicle comprises receiving beacon packets from the lead vehicle via vehicle-to-vehicle communication when the vehicle is at the intersection (Ferreira: pg. 087; During the existence of this leader, the other vehicles act as passive nodes in the protocol, listening to the traffic light messages and just presenting them to the driver through the in-vehicle displays. During the VTL lifetime, the leader only commutes [communicates] its current phase)
Regarding claim 3, as detailed above, Ferreira teaches the invention as detailed with respect to claim 1. Ferreira further teaches:
determining that another vehicle has been established as the lead vehicle; and displaying a green light indication in the vehicle (Ferreira: pg. 087; During the existence of this leader, the other vehicles act as passive nodes in the protocol, listening to the traffic light messages and just presenting them to the driver through the in-vehicle displays. During the VTL lifetime, the leader only commutes [communicates] its current phase [which can be any standard signal phase such as green or red])
Regarding claim 6, as detailed above, Ferreira teaches the invention as detailed with respect to claim 1. Ferreira further teaches:
displaying a red light indication in the vehicle when the vehicle has become the lead vehicle (Ferreira: pg. 087; During the existence of this leader, the other vehicles act as passive nodes in the protocol, listening to the traffic light messages and just presenting them to the driver through the in-vehicle displays. During the VTL lifetime, the leader only commutes [communicates] its current phase [which can be any standard signal phase such as green or red])
Regarding claim 16, Ferreira teaches:
A system in a vehicle (Ferreira: pg. 087; in-vehicle virtual traffic lights (VTL) system)
for providing virtual traffic lights comprising: a vehicle-to-vehicle communication system for exchanging information between the vehicle and other vehicles (Ferreira: pg. 089; We envision that through V2V communications such in-vehicle traffic lights not only can resolve the conflicts at intersections in an autonomous and efficient manner but can also render traffic management truly ubiquitous.)
a display for displaying status of the virtual traffic lights; a processor; and software, executing on the processor, the software performing the functions of: (Ferreira: pg. 087; listen[] to the traffic light messages and just presenting them to the driver through the in-vehicle displays)
arriving at an intersection; determining if another vehicle at the intersection has been established as a lead vehicle for controlling access to the intersection (Ferreira: pg. 087; all the vehicles approaching the intersection must agree on electing one of them to become the leader, which will be the responsible for creating the VTL and broadcast the traffic light messages (see Fig. 2(b)).) (Ferreira: Fig. 2(b))
and, if so, following the instructions of the lead vehicle (Ferreira: pg. 087; During the existence of this leader, the other vehicles act as passive nodes in the protocol, listening to the traffic light messages and just presenting them to the driver through the in-vehicle displays)
and determining that no other vehicle has been established at the lead vehicle (Ferreira: pg. 087; all the vehicles approaching the intersection must agree on electing one of them to become the leader)
and, if so, declaring the vehicle as the lead vehicle and broadcasting a beacon packet alerting other vehicles that a lead vehicle has been established for the intersection (Ferreira: pg. 087; all the vehicles approaching the intersection must agree on electing one of them to become the leader, which will be the responsible for creating the VTL and broadcast the traffic light messages (see Fig. 2(b)).)
Regarding claim 17, as detailed above, Ferreira teaches the invention as detailed with respect to claim 16. Ferreira further teaches:
wherein the vehicle-to-vehicle communication system comprises a DSRC radio (Ferreira: pg. 087; This approach is enabled just by the vehicle-to-vehicle communication capability of cars based on the DSRC standards at 5.9 GHz band.)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 5, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ferreira in view of Tonguz et al. ("A Self-Organizing Network Approach to Priority Management at Intersections") (hereinafter Tonguz). As regards the individual claims:
Regarding claim 4, as detailed above, Ferreira teaches the invention as detailed with respect to claim 3. Ferreira does not explicitly teach:
determining that no other vehicle has been established as the lead vehicle comprises receiving no beacon packets from other vehicles when the vehicle is at the intersection; however, Tonguz does teach:
determining that no other vehicle has been established as the lead vehicle comprises receiving no beacon packets from other vehicles when the vehicle is at the intersection (Tonguz: Fig. 2(a); [showing that if no beacons messages are received the vehicle treats the intersection as not having a leader]).

    PNG
    media_image2.png
    595
    1002
    media_image2.png
    Greyscale

Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ferreira with the teachings of Tonguz based on a motivation to account for the finite number of predictable solutions to not receiving data from nearby equipped vehicles.
Regarding claim 5, as detailed above, Ferreira teaches the invention as detailed with respect to claim 1. Ferreira does not explicitly teach:
determining that another vehicle has been established as the lead vehicle;; however, Tonguz does teach:
determining that another vehicle has been established as the lead vehicle (Tonguz: Fig. 2(a); [showing that if a beacon message is received, vehicle will determine if it or another vehicle is leader]). 
receiving a beacon signal from the lead vehicle indicating which light indication to display in the vehicle (Tonguz: pg. 120; Upon acknowledgment of the VTL by the other cluster leaders [which, by definition, travel parallel with the self-vehicle], the VTL broadcasts a red light to its approach [which is consistent with signal shown for opposing traffic] and a green light to the orthogonal direction.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ferreira with the teachings of Tonguz based on a motivation to account for the finite number of predictable solutions to nearby equipped vehicles moving toward, away from, or orthogonal to the self-vehicle.
Regarding claim 8, as detailed above, Ferreira teaches the invention as detailed with respect to claim 1. Tonguz further teaches:
receiving information from a beacon before arriving at the intersection indicating that the intersection complies and, if so, executing the steps of the method, with the method (Tonguz: pg. 121; In our proposed solution, upon approaching an intersection, the EV periodically broadcasts a PIC request message to announce its presence and demand priority until it receives a PIC grant message from a vehicle that is leading the intersection (i.e., the intersection leader). Note that in addition to the PIC request message, the intersection leader can detect the presence of the EV when it receives a hello message generated by the EV.)
Neither Ferreira nor Tonguz explicitly teach:
otherwise, using a different algorithm for collision avoidance at the intersection; however, Tonguz does teach:
Using a lack of beacon reception to indicating that an intersection does not have a VTL system in operation and using that to realize additional caution must be used in passing that intersection (Tonguz: Fig. 2(a); [showing that if a VTL system cannot be confirmed, caution is used in passing through the intersection]).
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Tonguz teaches the above limitation based on the logic that person of ordinary skill would realize that approaching an otherwise uncontrolled intersection with caution would require using any onboard collision mitigation and driver assistance devices available for maximize driver safety in a situation recognized to require caution.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ferreira with the teachings of Tonguz based on a motivation to account for the finite number of predictable solutions to not receiving data from nearby equipped vehicles.
Regarding claim 10, as detailed above, Ferreira teaches the invention as detailed with respect to claim 1. Ferreira further teaches:
and displaying a green light indication in the vehicle (Ferreira: pg. 087; During the VTL lifetime, the leader only commutes [communicates] its current phase [which would be green])
Ferreira does not explicitly teach:
further comprising: waiting for a predetermined period of time; yielding the leadership to one of the other vehicles traveling in a direction orthogonal to the direction of travel of the vehicle; however, Tonguz does teach:
further comprising: waiting for a predetermined period of time; yielding the leadership to one of the other vehicles traveling in a direction orthogonal to the direction of travel of the vehicle (Tonguz: pg. 120; After a fixed duration (e.g., 45 s) and/or possibly based on other criteria (e.g., the number of vehicles in each approach), the VTL responsibility can be handed over to a cluster leader in the orthogonal direction.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ferreira with the teachings of Tonguz based on a motivation to account for the finite number of predictable solutions to nearby equipped vehicles moving toward, away from, or orthogonal to the self-vehicle.
Claims 7, 9, 11, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ferreira in view of Nakamurakare et al ("A Prototype of Virtual Traffic Lights on Android-based Smartphones"). As regards the individual claims:
Regarding claim 7, as detailed above, Ferreira teaches the invention as detailed with respect to claim 6. Ferreira does not explicitly teach:
wherein the beacon packets received from the lead vehicle comprise at least the geographic position of the lead vehicle; however, Nakamurakare does teach:
wherein the beacon packets received from the lead vehicle comprise at least the geographic position of the lead vehicle (Nakamurakare: Fig. 003; [showing geographic position coordinates in the beacon packet]).

    PNG
    media_image3.png
    303
    487
    media_image3.png
    Greyscale

Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ferreira with the teachings of Nakamurakare based on a motivation to implement a Virtual Traffic Lights (VTL) system for self-organizing traffic control scheme that has the potential to mitigate traffic congestion in urban areas, in which the engineering challenges are sufficient similar that the well-known technique of Nakamurakare, here storing location data in a message, are obvious to improve Ferreira’s similar device in the same way.
Regarding claim 9, as detailed above, Ferreira teaches the invention as detailed with respect to claim 1. Ferreira does not explicitly teach:
wherein the vehicle is the lead vehicle, further comprising: determining that no other vehicles remain at or near the intersection traveling in a direction orthogonal to the vehicle; however, Nakamurakare teaches:
wherein the vehicle is the lead vehicle, further comprising: determining that no other vehicles remain at or near the intersection traveling in a direction orthogonal to the vehicle (Nakamurakare: pg. 237; once the VTL leader detects that the road with the green light has no additional vehicles attempting to cross [orthogonally] the intersection, the current phase is interrupted and the green light is given to the next connecting road)
Nakamurakare further teaches:
yielding the leadership (Nakamurakare: pg. 237; Upon receiving a green light [in its approach] and when it is ready to cross the intersection, the VTL leader initiates a handover process to delegate the VTL leader responsibility to one of the other cluster leaders at the intersection.)
and displaying a green light indication in the vehicle (Nakamurakare: Fig. 002; [shows cluster leader and slave display green light which will be reached by VTL handover]).

    PNG
    media_image4.png
    532
    728
    media_image4.png
    Greyscale

Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ferreira with the teachings of Nakamurakare based on a motivation to implement a Virtual Traffic Lights (VTL) system for self-organizing traffic control scheme that has the potential to mitigate traffic congestion in urban areas, in which the engineering challenges are sufficient similar that the well-known technique of Nakamurakare, here having various operational modes, are obvious to improve Ferreira’s similar device in the same way.
Regarding claim 11, as detailed above, Ferreira teaches the invention as detailed with respect to claim 1. Ferreira does not explicitly teach:
wherein the vehicle and the other vehicles at the intersection are leaders of a cluster of vehicles; however, Nakamurakare teaches:
wherein the vehicle and the other vehicles at the intersection are leaders of a cluster of vehicles (Nakamurakare: pg. 236; vehicles on the same road must agree on electing one of them (usually the closest one to the intersection) to act as the cluster leader and all cluster leaders must agree on electing one of the cluster leaders to act as the VTL leader for the intersection)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ferreira with the teachings of Nakamurakare based on a motivation to implement a Virtual Traffic Lights (VTL) system for self-organizing traffic control scheme that has the potential to mitigate traffic congestion in urban areas, in which the engineering challenges are sufficient similar that the well-known technique of Nakamurakare, here electing a lead vehicle, are obvious to improve Ferreira’s similar device in the same way.
Regarding claim 14, as detailed above, Ferreira as modified by Nakamurakare teaches the invention as detailed with respect to claim 11. Nakamurakare further teaches:
wherein the lead vehicle yields leadership to a vehicle travelling in an orthogonal direction; however, Nakamurakare teaches:
wherein the lead vehicle yields leadership to a vehicle travelling in an orthogonal directionNakamurakare: pg. 237; [intersection control, and thereby lead vehicle, can be] dynamically configured based on several parameters such as the amount of traffic in each direction [in which] the number of cars waiting in each road should also be taken into account. Phase preemption could also be enabled - once the VTL leader detects that the road with the green light has no additional vehicles attempting to cross the intersection)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ferreira with the teachings of Nakamurakare based on a motivation to implement a Virtual Traffic Lights (VTL) system for self-organizing traffic control scheme that has the potential to mitigate traffic congestion in urban areas, in which the engineering challenges are sufficient similar that the well-known technique of Nakamurakare, here account for direction of travel at a light, are obvious to improve Ferreira’s similar device in the same way.
Regarding claim 18, as detailed above, Ferreira teaches the invention as detailed with respect to claim 16. Ferreira further teaches
wherein the display for displaying the status of virtual traffic lights is selected from a group comprising a display screen installed as part of the vehicle control system, (Ferreira: pg. 087; During the existence of this leader, the other vehicles act as passive nodes in the protocol, listening to the traffic light messages and just presenting them to the driver through the in-vehicle displays. During the VTL lifetime, the leader only commutes [communicates] its current phase [which can be any standard signal phase such as green or red])
But, Ferreira does not explicitly teach:
a separate display; Nakamurakare does teach:
a separate display (Nakamurakare: pg. 236; implement the VTL concept as a smartphone application [which contains a] display [separate from the vehicle])
and the display of a smart phone or tablet device (Nakamurakare: pg. 236; implement the VTL concept as a smartphone application which makes use of the already available hardware components such as navigation system (i.e. GPS and map), radio device (i.e., WiFi), a processing unit (i.e., microcontroller), and a display. Note that while the VTL design and architecture can be applied to all smartphone development platforms).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ferreira with the teachings of Nakamurakare based on a motivation to implement a Virtual Traffic Lights (VTL) system for self-organizing traffic control scheme that has the potential to mitigate traffic congestion in urban areas, in which the engineering challenges are sufficient similar that the well-known technique of Nakamurakare, here using a display screen, are obvious to improve Ferreira’s similar device in the same way.
See Examiner’s note regarding the patentable weight given to the contingent limitations “a heads-up display” of claim 18.
Regarding claim 19, as detailed above, Ferreira teaches the invention as detailed with respect to claim 16. Ferreira does not explicitly teach:
wherein the processor, the software and the display are part of a smartphone or tablet computing device; however, Nakamurakare does teach:
wherein the processor, the software and the display are part of a smartphone or tablet computing device (Nakamurakare: pg. 236; implement the VTL concept as a smartphone application which makes use of the already available hardware components such as navigation system (i.e. GPS and map), radio device (i.e., WiFi), a processing unit (i.e., microcontroller), and a display. Note that while the VTL design and architecture can be applied to all smartphone development platforms)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ferreira with the teachings of Nakamurakare based on a motivation to implement a Virtual Traffic Lights (VTL) system for self-organizing traffic control scheme that has the potential to mitigate traffic congestion in urban areas, in which the engineering challenges are sufficient similar that the well-known technique of Nakamurakare, here using a display screen, are obvious to improve Ferreira’s similar device in the same way.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ferreira in view of Nakamurakare in view of Mudalige (US 20100256852 A1). As regards the individual claims:
Regarding claim 12, as detailed above, Ferreira as modified by Nakamurakare teaches the invention as detailed with respect to claim 11. Neither explicitly teach:
wherein the cluster of vehicles comprises the cluster leader and all vehicles following the cluster leader and traveling in the same direction as the cluster leader.; however, Mudalige does teach:
wherein the cluster of vehicles comprises the cluster leader and all vehicles following the cluster leader and traveling in the same direction as the cluster leader (Mudalige: ¶ 079; FIG. 19 depicts an exemplary platoon, a number of defined positions within the platoon, and a number of illustrative states for the depicted positions, in accordance with the present disclosure. Platoon 450 includes Leader Vehicle 460, a number of defined follower positions [which by definition of being followers, are travelling in the same direction as the leader]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ferreira as modified by Nakamurakare with the teachings of Mudalige based on a motivation to implement a platoon based system for improving wait times at traffic signals in which the engineering challenges are sufficient similar that the well-known technique of Mudalige, here platooning vehicles, are obvious to improve Ferreira’s similar device in the same way.
Regarding claim 13, as detailed above, Ferreira as modified by Nakamurakare as modified by Mudalige teaches the invention as detailed with respect to claim 12. Nakamurakare further teaches:
wherein vehicles in the cluster following the cluster leader display the same traffic light indication as the cluster leader (Nakamurakare: pg. 237; if [a vehicle] is the closest vehicle to the intersection in its own cluster, the vehicle will be elected as the cluster leader; otherwise, it will act as a passive node and obey the traffic light information (see Figure 3(iv)) broadcasted from the VTL leader or the cluster leader.)
Claims 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ferreira in view of Konrardy et al. (US 10185327 B1) (hereinafter Konrardy). As regards the individual claims:
Regarding claim 15, as detailed above, Ferreira teaches the invention as detailed with respect to claim 2. Ferreira does not explicitly teach:
wherein beacon packets exchanged via vehicle-to- vehicle communication are transmitted; however, Konrardy does teach:
wherein beacon packets exchanged via vehicle-to- vehicle communication are transmitted (Konrardy: col. 30 lns. 41-59; the on-board computer 114 of the first autonomous vehicle 108 may receive a communication from the second autonomous vehicle 182. The second autonomous vehicle 182 may broadcast the communication, via a V2V wireless communication protocol).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ferreira with the teachings of Konrardy based on a motivation to design a vehicle-to-vehicle communications system that can exchange real time information regarding traffic signals most effectively, , in which the engineering challenges are sufficient similar that the well-known technique of Konrardy, here using V2V communications, are obvious to improve Ferreira’s similar device in the same way.
While neither Ferreira nor Konrardy explicitly teach:
via a directional antenna oriented such as to transmit and receive signals in a direction along a longitudinal line passing through the vehicle and along a line orthogonal to the longitudinal line passing through the vehicle.; Konrardy does teach:
A system including a vehicle and traffic control optimization software that anticipates the arrival of a vehicle at an intersection through the use of multiple directional antennas and measuring signal messaging strength (Konrardy: col. 30, ln 60 -  col. 31, ln. 16; [first vehicle may determine] an indication of the location of the second autonomous vehicle [inter alia] based upon a received signal strength (RSSI) of the communication and/or a direction from which the communication was transmitted (e.g., via a directional antenna within the communication component 122). Furthermore, the communication may include an indication of an upcoming maneuver [such as] slowing down in response to an upcoming traffic signal).
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Ferreira teaches the above limitation based on the logic that person of ordinary skill would realize that determining the best transmission and reception angles for approaching an intersection would require optimizing the focusing angle of the directional antennas on the VTL-equipped vehicles, and as such choosing an orthogonal positioning is discovering the optimum or workable ranges, and as such involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 22, as detailed above, Ferreira teaches the invention as detailed with respect to claim 16. Ferreira does not explicitly teach:
further comprising a directional antenna coupled to the vehicle-to-vehicle communication system; however, Konrardy does teach:
further comprising a directional antenna coupled to the vehicle-to-vehicle communication system (Konrardy: col. 30 lns. 41-59; the on-board computer 114 of the first autonomous vehicle 108 may receive a communication from the second autonomous vehicle [from a directional antenna ¶ 102] The second autonomous vehicle 182 may broadcast the communication, via a V2V wireless communication protocol).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ferreira with the teachings of Konrardy based on a motivation to design a vehicle-to-vehicle communications system that can exchange real time information regarding traffic signals most effectively, in which the engineering challenges are sufficient similar that the well-known technique of Konrardy, here optimizing an antenna design, are obvious to improve Ferreira’s similar device in the same way.
While neither Ferreira nor Konrardy explicitly teach:
wherein the directional antenna is oriented such as to transmit and receive signals in a direction along a longitudinal line passing through the vehicle and along a line orthogonal to the longitudinal line passing through the vehicle; Konrardy does teach:
A system including a vehicle and traffic control optimization software that anticipates the arrival of a vehicle at an intersection through the use of multiple directional antennas and measuring signal messaging strength (Konrardy: col. 30, ln 60 - col. 31, ln. 16; [first vehicle may determine] an indication of the location of the second autonomous vehicle [inter alia] based upon a received signal strength (RSSI) of the communication and/or a direction from which the communication was transmitted (e.g., via a directional antenna within the communication component 122). Furthermore, the communication may include an indication of an upcoming maneuver [such as] slowing down in response to an upcoming traffic signal).
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Ferreira teaches the above limitation based on the logic that person of ordinary skill would realize that determining the location of nearby vehicles that are approaching an intersection would require optimizing the focusing angle of the directional antennas on the VTL-equipped vehicles to orthogonal is discovering the optimum or workable ranges, and as such involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ferreira in view of Nakamurakare in view of Konrardy et al. (US 10185327 B1) (hereinafter Konrardy). As regards the individual claims:
Regarding claim 20, as detailed above, Ferreira as modified by Nakamurakare teaches the invention as detailed with respect to claim 19. Neither explicitly teach: 
further comprising a communication link between the smartphone or tablet computing device and the vehicle-to-vehicle communication system; however, Konrardy does teach:
further comprising a communication link between the smartphone or tablet computing device and the vehicle-to-vehicle communication system (Konrardy: ¶ 040; may also be configured to communicate with vehicles 182.1 and 182.2, respectively, utilizing a BLUETOOTH communication protocol (radio link not shown). In some embodiments, this may include communication between a mobile computing device 184.1 and a vehicle controller).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ferreira with the teachings of Konrardy based on a motivation to in which the engineering challenges are sufficient similar that the well-known technique of Konrardy, here using Bluetooth©, are obvious to improve Ferreira’s similar device in the same way.
Regarding claim 21, as detailed above, Ferreira as modified by Nakamurakare teaches the invention as detailed with respect to claim 20. Nakamurakare further teaches:
further comprising a source for GPS information including a GPS function built into the smartphone or tablet computing device (Nakamurakare: pg. 236; implement the VTL concept as a smartphone application which makes use of the already available hardware components such as navigation system (i.e. GPS and map), radio device (i.e., WiFi), a processing unit (i.e., microcontroller), and a display. Note that while the VTL design and architecture can be applied to all smartphone development platforms) (Nakamurakare: Fig. 004 )

    PNG
    media_image5.png
    561
    790
    media_image5.png
    Greyscale


a GPS function built into the vehicle (Ferreira: pg. 087; All vehicles have a global positioning system (GPS) device that guarantees global time and position synchronization with lane-level accuracy.)
See Examiner’s note regarding the patentable weight given to the contingent limitations of claim 21.
Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ferreira in view of Breer et al. (US 20190061689 A1) (hereinafter Breer). As regards the individual claims
Regarding claim 23, as detailed above, Ferreira teaches the invention as detailed with respect to claim 1. Ferreira does not explicitly teach:
wherein the vehicle only receives beacon packets from other vehicles when line-of-sight cannot be established between the vehicle and the other vehicles; however, Breer does teach
wherein the vehicle only receives beacon packets from other vehicles when line-of-sight cannot be established between the vehicle and the other vehicles (Breer: ¶ 056; localization is effected with a resolution and/or preciseness in the range of 1 cm to 100 cm, preferably 10 cm to 50 cm, particularly preferably 5 cm to 15 cm. The “line-of-sight” conditions particularly means that the transmission of the radio signals (for example only or exclusively) takes place with and/or in direct visual contact between transmitter and/or receiver. For example, security can be increased in that the (first and/or second) communication takes place only under “line-of-sight” conditions.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ferreira with the teachings of Breer because combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)). In the instant case, Ferreira teaches a vehicle-based system which securely interacts wirelessly with traffic controllers and Breer teaches a security system that securely interacts wirelessly with entry systems that limits certain communications to line of sight. The combination Breer’s line of sight limitation element with Ferreira’s system results in the predictable benefits of higher security, more reliable communications, and power savings; consequently, the combination is obvious to a person of ordinary skill in the art.
Regarding claim 25, as detailed above, Ferreira teaches the invention as detailed with respect to claim 16. Ferreira does not explicitly teach:
wherein the vehicle only exchanges information with other vehicles when line-of-sight cannot be established between the vehicle and the other vehicles; however, Breer does teach
wherein the vehicle only exchanges information with other vehicles when line-of-sight cannot be established between the vehicle and the other vehicles(Breer: ¶ 056; localization is effected with a resolution and/or preciseness in the range of 1 cm to 100 cm, preferably 10 cm to 50 cm, particularly preferably 5 cm to 15 cm. The “line-of-sight” conditions particularly means that the transmission of the radio signals (for example only or exclusively) takes place with and/or in direct visual contact between transmitter and/or receiver. For example, security can be increased in that the (first and/or second) communication takes place only under “line-of-sight” conditions.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ferreira with the teachings of Breer because combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)). In the instant case, Ferreira teaches a vehicle-based system which securely interacts wirelessly with traffic controllers and Breer teaches a security system that securely interacts wirelessly with entry systems that limits certain communications to line of sight. The combination Breer’s line of sight limitation element with Ferreira’s system results in the predictable benefits of higher security, more reliable communications, and power savings; consequently, the combination is obvious to a person of ordinary skill in the art.
Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ferreira in view of Breer in view of Sikora et al. (US 8054202 B1) (hereinafter Sikora). As regards the individual claims
Regarding claim 24, as detailed above, Ferreira teaches the invention as detailed with respect to claim 23. Neither Ferreira nor Breer explicitly teach:
wherein beacon packets are only transmitted when the vehicle is at the intersection; however, Sikora does teach:
wherein beacon packets are only transmitted when the vehicle is at the intersection (Sikora: Col. 10, lns. 40-48; driver of the police car 66 and fire engine 68 may activate the vehicle preemption unit in their vehicle [inter alia by] coming within a certain distance from the intersection, reaching or crossing a particular global positioning (GPS) coordinate or set of coordinates, or any other manual or automatic activation method.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ferreira with the teachings of Sikora because the use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Ferreira and Sikora’s base methods are similar devices to control traffic at an intersection based on specific demand and prioritizing particular users; however, Sikora’s method has been improved by limiting communication to when a vehicle is at an intersection. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Sikora’s known improvement to Ferreira using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it reduce the requirements for transmission and thus power consumption.
Regarding claim 26, as detailed above, Ferreira teaches the invention as detailed with respect to claim 25. Neither Ferreira nor Breer explicitly teach:
wherein beacon packets are only transmitted when the vehicle is at the intersection; however, Sikora does teach:
wherein beacon packets are only transmitted when the vehicle is at the intersection (Sikora: Col. 10, lns. 40-48; driver of the police car 66 and fire engine 68 may activate the vehicle preemption unit in their vehicle [inter alia by] coming within a certain distance from the intersection, reaching or crossing a particular global positioning (GPS) coordinate or set of coordinates, or any other manual or automatic activation method.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ferreira with the teachings of Sikora because the use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Ferreira and Sikora’s base methods are similar devices to control traffic at an intersection based on specific demand and prioritizing particular users; however, Sikora’s method has been improved by limiting communication to when a vehicle is at an intersection. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Sikora’s known improvement to Ferreira using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it reduce the requirements for transmission and thus power consumption.
Response to Arguments
Applicant's remarks filed April 11, 2022 have been fully considered.
Applicant’s argument and amendments with respect to the previous applied 35 U.S.C. § 112(b) rejection of claim 5 is persuasive and the rejection is hereby withdrawn.
Applicant argues with respect to claim 1’s rejection under 35 U.S.C. ¶ 102 that Ferreira teaches "vehicles approaching the intersection must agree on electing one of them to become the leader” and in some circumstances electing a leader may be compromised by wireless conditions which may result in  no election or “‘agreement’ between vehicles approaching the intersection already set forth.” (Applicant’s Arguments dated Apr 11, 2022, pgs. 10-11). Examiner disagrees and notes that Ferreira teaches that in the absences of other vehicles Ferreira selects itself as leader, an election of one -- resulting in one leader. Further, Ferreira teaches that the elected leader “will be the responsible for creating the VTL and broadcast the traffic light messages,” thus fulfilling the role of leadership (Ferreira, pg. 87). Consequently, Ferreira further teaches broadcasting a beacon as a leader.
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that urban conditions at the intersection could impede election of a lead vehicle due to an inability to communicate) (Applicant’s Arguments dated Apr 11, 2022, pgs. 10-11) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Similarly, Applicant’s argument that “there is no ‘agreement’ between vehicles approaching the intersection” is not dispositive because such a requirement is not a limitation of claim 1, further if it were a requirement, Ferreira teaches an agreement of one vehicle.
Applicant further argues that “Ferreira therefore fails to teach a scheme wherein the first vehicle reaching intersection declares itself the VTL leader.’ (Applicant’s Arguments dated Apr 11, 2022, pg. 11). Examiner disagrees with similar logic by noting that Ferreira explicitly teaches that the vehicles “must agree on electing one of them to become the leader” without qualification. As such it is clear that the claimed process does happen, even if only one vehicle is present..
Finally, in the event the above rational is insufficient to Applicant, Examiner reiterates that the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. The PTAB has determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) at 10 (quotation omitted)).
Applicant argues with respect to claim 4’s rejection under 35 U.S.C. ¶ 103 that Tonguz’s teachings are fundamentally different because “the present invention is specifically designed to work in environments where vehicle-to- vehicle communication is hindered by [poor wirelessly connectivity due to the] urban environment [and the applied] prior art methods require vehicle-to-vehicle communication to occur before the vehicles reach the intersection [and the claimed invention] solves the line-of-sight problems inherent in urban settings.” (Applicant’s Arguments dated Apr 11, 2022, pg. 12). Examiner respectfully disagrees and notes that claim 4 recites “determining that no other vehicle has been established as the lead vehicle comprises receiving no beacon packets from other vehicles when the vehicle is at the intersection.” Claim 4 or the claims on which it depends do not limit the invention to dense urban environment or narrow claims to areas of poor communication. Further, Tonguz Figure 2(a) teaches that if no beacons messages are received the vehicle treats the intersection with caution, which would teach a person of ordinary skill in the art the claimed limitation.
Applicant further argues that applied prior art is fundamentally different because Tonguz uses the wording “at an intersection” while the instant invention claims “approaching an intersection.” (Applicant’s Arguments dated Apr 11, 2022, pg. 12). This is not persuasive for three reasons. First because Tonguz uses “approaching” interchangeably with “at an intersection” (Tonguz: pg. 119; This scheme is known as virtual traffic lights, and its success is enabled by the design of local rules which allow vehicles approaching an intersection to resolve the ensuing conflict in a seamless and self-organized manner without the need for any infrastructure). Second, because Tonguz’s invention is designed to control vehicles passing through an intersection, and a person of ordinary skill in the art would recognize that in order to provide sufficient braking time for stopping at an intersection, the system would necessarily operate during the approach. If a literal reading of “at an intersection” is applied, Tonguz’s system would fail to serve its stated purpose of being able to control traffic because the system would trigger far too late to safely warn to safely stop. Third, because claim 1 recites “arriving at an intersection” not “approaching an intersection.” Similarly, claim 4 uses “at the intersection.” Therefore, Applicant’s arguments are not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Tzamaloukas (US20040230345) which discloses a system for using directional antennas to, inter alia, track vehicles entering and exiting equipped intersections.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./Examiner, Art Unit 3663 
/MACEEH ANWARI/Primary Examiner, Art Unit 3663